12-4021
         Hawkins-El v. First American Funding, LLC

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 9th day of July, two thousand thirteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                SUSAN L. CARNEY,
 9                CHRISTOPHER F. DRONEY,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13
14       JAMES S. HAWKINS-EL, III,
15                Plaintiff-Appellant,
16
17                    -v.-                                                     12-4021
18
19       FIRST AMERICAN FUNDING, LLC, IRA
20       BAILEY, MARIA GREEN, SONIA LARICCIA,
21       BRANDON BAILEY,
22                Defendants-Appellees.*
23
24       - - - - - - - - - - - - - - - - - - - -X
25
26


                *
                 The Clerk of Court is directed to amend the
         official caption to conform with the caption above.
 1   FOR APPELLANT:             James S. Hawkins-El III, pro se,
 2                              Rockaway Beach, New York.
 3
 4   FOR APPELLEES:             No appearance.
 5
 6        Appeal from a judgment of the United States District
 7   Court for the Eastern District of New York (Irizarry, J.).
 8
 9        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
10   AND DECREED that the judgment of the district court be
11   AFFIRMED.
12
13        James Hawkins-El, III, appeals pro se from a judgment
14   of the United States District Court for the Eastern District
15   of New York (Irizarry, J.) dismissing his complaint brought
16   pursuant to the Real Estate Settlement Procedures Act, 12
17   U.S.C. § 2605, and the Fair Debt Collection Practices Act,
18   15 U.S.C. § 1692 et seq. We assume the parties’ familiarity
19   with the underlying facts, the procedural history of the
20   case, and the issues on appeal.
21
22        We review de novo a district court’s grant of summary
23   judgment, with the view that “[s]ummary judgment is
24   appropriate only if the moving party shows that there are no
25   genuine issues of material fact and that the moving party is
26   entitled to judgment as a matter of law.” Miller v. Wolpoff
27   & Abramson, LLP, 321 F.3d 292, 300 (2d Cir. 2003). In
28   determining whether there are genuine issues of material
29   fact, we are “required to resolve all ambiguities and draw
30   all permissible factual inferences in favor of the party
31   against whom summary judgment is sought.” Terry v.
32   Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003) (internal
33   quotation marks omitted). Summary judgment is appropriate
34   “[w]here the record taken as a whole could not lead a
35   rational trier of fact to find for the non-moving party.”
36   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
37   574, 587 (1986).
38
39        Upon such review, we conclude that Hawkins-El’s appeal
40   is without merit substantially for the reasons stated in the
41   district court’s memorandum and order. See Hawkins-El v.
42   First American Fund, LLC, No. 11-cv-2423 (E.D.N.Y. Sept. 19,
43   2012, ECF No. 44). We have considered all of Hawkins-El’s
44   remaining arguments and find them to be without merit.

                                  2
 1        For the foregoing reasons, the judgment of the district
 2   court is hereby AFFIRMED.
 3
 4
 5                              FOR THE COURT:
 6                              CATHERINE O’HAGAN WOLFE, CLERK
 7
 8
 9
10




                                  3